Name: Commission Implementing Regulation (EU) NoÃ 324/2014 of 28Ã March 2014 adopting exceptional support measures for the pigmeat market in Poland
 Type: Implementing Regulation
 Subject Matter: international trade;  animal product;  economic policy;  Europe;  agricultural policy;  agricultural activity;  food technology;  cooperation policy
 Date Published: nan

 29.3.2014 EN Official Journal of the European Union L 95/24 COMMISSION IMPLEMENTING REGULATION (EU) No 324/2014 of 28 March 2014 adopting exceptional support measures for the pigmeat market in Poland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 220(1)(a) thereof, Whereas: (1) Council Directive 2002/60/EC (2) lays down the minimum measures to be applied within the Union for the control of African swine fever. Accordingly, pursuant to Commission Implementing Decisions 2014/100/EU (3), as confirmed by Commission Implementing Decision 2014/134/EU (4), and to Commission Implementing Decision 2014/178/EU (5), Poland is to ensure that the area within its territory where that disease is present comprises at least the infected area listed in the Annexes to these Decisions. With a view to preventing the spread of African swine fever and in order to prevent any further disturbance of trade within Poland and abroad, Poland adopted on 26 February 2014 (6) some additional preventive measures in that infected area. As a consequence, the marketing of fresh pigmeat and pigmeat products from that infected area is subject to particular surveillance measures, to an obligatory labelling with a special health mark and to the application of some marketing restrictions within the single market. (2) The restrictions on the marketing of fresh pigmeat and pigmeat products resulting from the application of these veterinary measures imply an important price reduction in the affected areas and are causing disruption of the pigmeat market in those areas. Therefore, on 5 March 2014 Poland requested the Commission to introduce exceptional market support measures as provided for in Regulation (EU) No 1308/2013. Such measures, applying solely to fresh pigmeat and pigmeat products derived from pigs reared in the areas directly affected by the restrictions, should be adopted for the time strictly necessary. (3) The aid amount should be expressed as an amount per 100 kilograms of carcass weight of eligible animals, for a limited quantity and with a maximum compensable carcass weight per animal. The aid amount should be set taking into account recent market information. (4) For pigs reared in the areas concerned, the support should be conditional on the delivery of the animals to the slaughterhouses, their slaughter and the marking and the marketing of the derived meat or meat products in accordance with the stricter veterinary rules applicable to the areas concerned on the day of delivery. (5) Provision should be made for the competent authorities in Poland to apply all controls and supervision measures required and to inform the Commission accordingly. Transport and slaughter of the eligible animals and eventual treatment, where required, and release on the market of the fresh pigmeat and pigmeat products derived from those animals should be done under the control of the competent authorities. (6) Restrictions on the marketing of fresh pigmeat and pigmeat products have applied for several weeks in the territories concerned and this situation has led to market disturbance and income losses for producers, as well as to a substantial increase in the animals weight which has consequently brought about an intolerable animal welfare situation. Therefore, the measures provided for in this Regulation should cover the animals delivered as from 26 February 2014, date of adoption of the Polish preventive measures. The market situation and the impact of this measure need to be reassessed in the light of future developments and therefore the measure should apply only for a period of three months. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Poland is authorised to grant aid in respect of the slaughtering of the following animals and the release on to the market of the fresh pigmeat and pigmeat products derived thereof in compliance with the relevant veterinary legislation: (a) pigs covered by CN code 0103 92 19; (b) sows covered by CN code 0103 92 11. 2. The aid provided for in paragraph 1 shall only be granted if the following conditions are met: (a) the animals were reared in the areas listed in the Annex to Implementing Decisions 2014/100/EU or 2014/134/EU or in part II of the Annex to implementing Decision 2014/178/EU for the relevant periods, or in any other Commission Implementing Decision adopted in this regard, and the pigmeat from animals reared in those areas is submitted to certain marketing restrictions due to African swine fever; (b) the animals were present in the areas referred to in point (a) on 26 February 2014 or they were born and reared after that date in those areas; (c) the additional preventive measures established by the Regulation of the Minister of Agriculture and Rural Development of Poland of 26 February 2014 on measures to be taken in connection with the occurrence of African Swine Fever in feral pigs, or any other national rules adopted in this regard and submitting pigmeat to marketing restrictions due to African swine fever, apply in the area where those animals were reared on the date they are delivered to a slaughterhouse. Article 2 The aid provided for in Article 1 shall be considered to be exceptional market support measures as provided for in Article 4(1)(a) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (7). Article 3 1. Producers of pigmeat may apply for the aid provided for in Article 1 (the aid) in respect of animals slaughtered from 26 February 2014 until 25 May 2014. 2. The aid is expressed as an amount EUR 35,7 per 100 kilograms of carcass weight recorded for the animals delivered. The Commission may adapt this amount to take into account market developments. 3. The aid for animals with a carcasses weight of more than 100 kilograms shall not exceed the amount of the aid fixed in paragraph 2 for pigs with a carcasses weight of 100 kilograms. 4. Fifty per cent of the expenditure for the aid, covering a maximum total of 20 000 tonnes of pig carcasses, shall be financed by the Union budget. 5. Expenditure shall only be eligible for Union financing if it has been paid by Poland to the beneficiary by 31 August 2014. 6. The aid shall be paid by Poland after the slaughter of the pigs and the release of the fresh pigmeat and pigmeat products derived thereof on to the market in accordance with the applicable veterinary rules and after the completion of the controls in accordance with Article 4. Article 4 1. Poland shall take all measures necessary, including exhaustive administrative and physical controls, to ensure compliance with the conditions laid down in this Regulation. Furthermore, the Polish authorities shall: (a) supervise the transport of the animals from the holding to the slaughterhouse using standardised checklists incorporating weighing and counting sheets, including origin and destination of the animals; (b) ensure that all products for which aid is granted comply with the restrictions applicable to the territories referred to in point (a) of Article 1(2); (c) perform at least once per calendar month, administrative and accounting controls at each participating slaughterhouse to ensure that all animals delivered and the derived meat, and for which an application of aid can be lodged, since 26 February 2014 or since the last such control have been handled in accordance with this Regulation; (d) provide for on-the-spot checks and detailed reports on those checks indicating in particular: (i) the weight and total number of eligible animals per batch transported from the farm, the date and time of their transport to and arrival at a slaughterhouse; (ii) the number of pigs and sows slaughtered by the slaughterhouse, the weight of each carcass and animal movement permit, as well as, for the animals slaughtered from the entry into force of this Regulation, the seal numbers of the transport means for those animals. 2. The controls and checks referred to in paragraph (1) shall be carried out before payment of the aid. Poland shall inform the Commission of the measures and controls introduced in accordance with this Article not later than 10 days after the entry into force of this Regulation. Article 5 1. Poland shall communicate the following information to the Commission, each Wednesday in respect of the previous week: (a) the number of sows and the number of other pigs delivered for slaughter in accordance with this Regulation, as well as their overall carcass weight; (b) the estimated financial costs for each category of animals referred to in Article 1(1). The first communication shall cover animals delivered for slaughter since 26 February 2014 in accordance with this Regulation. The obligation referred to in the first subparagraph shall apply until 4 June 2014. 2. No later than 30 June 2014, Poland shall send to the Commission a detailed report on the implementation of this Regulation including details as regards the execution of the controls, checks and supervision undertaken in accordance with Article 4. Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever (OJ L 192, 20.7.2002, p. 27). (3) Commission Implementing Decision 2014/100/EU of 18 February 2014 concerning certain interim protective measures relating to African swine fever in Poland (OJ L 50, 20.2.2014, p. 35). (4) Commission Implementing Decision 2014/134/EU of 12 March 2014 concerning certain protective measures relating to African swine fever in Poland (OJ L 74, 14.3.2014, p. 63). (5) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (see page 47 of this Official Journal). (6) Regulation of the Minister of Agriculture and Rural Development of 26 February 2014 on measures to be taken in connection with the occurrence of African Swine Fever in feral pigs (Dz.U. poz. 247). (7) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549).